              Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 1 of 18




1    KAUFHOLD GASKIN GALLAGHER LLP
     JONATHAN B. GASKIN, ESQ. (SBN 203625)
2    Email: JGaskin@KaufholdGaskin.com
     QUYNH K. VU, ESQ. (SBN 286631)
3    Email: QVu@KaufholdGaskin.com
     388 Market St., Suite 1300
4    San Francisco, CA 94111
     Telephone: 415-445-4620
5    Facsimile: 415-874-1071

6    Attorneys for Zapier, Inc.

7
                                  UNITED STATES DISTRICT COURT
8
          NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
9

10
     ZAPIER, INC.,
11                   Plaintiff,                   Case No.

12                                                AMENDED COMPLAINT:
            vs.
13                                                   1. 15 U.S.C § 1125
     ZOOM VIDEO COMMUNICATIONS, INC.,
14             Defendant.                            2. Common Law Trademark
                                                        Infringement
15
                                                     3. California Business & Professions
16                                                      Code § 17200

17
                                                   JURY TRIAL DEMANDED
18

19

20

21

22

23

24

25

26

27    COMPLAINT

28
                   Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 2 of 18




 1                                       I.     INTRODUCTION

 2          1.      Plaintiff Zapier, Inc. (“Zapier”) brings this lawsuit against Defendant Zoom Video

 3   Communications, Inc. (“Zoom”) for illegally infringing on Zapier’s trademarks, usurping and

 4   trading on Zapier’s goodwill and reputation, and unfairly and unlawfully competing with Zapier

 5   as follows:
            2.      Zapier (which rhymes with “happier”) is an internationally-prominent technology
 6
     company specializing in online automation tools that connect and integrate third party internet
 7
     applications (“apps”) and application services. Zapier does so through Zapier specific
 8
     workflow(s) that a user of the Zapier software can create in order to connect or trigger certain
 9
     actions among different third-party apps that are integrated through Zapier – which automated
10
     workflow(s) Zapier and the rest of the world refer to as a “Zap” or “Zaps.” As an example, a
11
     user can create a Zap integrating multiple apps so that the action of a person filling out a form on
12
     that user’s website will autonomously trigger sending a welcome email from that user’s email
13
     account to the person that filled out the form and also send the data that the form gathered onto a
14
     spreadsheet. While combinations users can use to create Zaps are endless, each Zap is always an
15   automated workflow on the Zapier platform.
16          3.      Zoom is an internationally prominent technology company specializing in audio
17   and visual communications over the internet.
18          4.      As long ago as 2015, Zoom partnered with Zapier so that Zapier would provide
19   Zaps that allowed Zoom’s and Zapier’s users to integrate the Zoom app with other third-party
20   apps. In its September 9, 2015 Special Announcement touting its new partnership with Zapier,

21   Zoom extolled the virtues of integrating Zoom with other apps through Zapier and closed the

22   announcement with “Happy Zooming and Zapping.” (https://blog.zoom.us/zoom-and-zapier/).

23   Since that time Zapier and its users have created many hundreds of Zaps to integrate Zoom with
     other apps. Accordingly, as demonstrated above, Zoom is completely aware of Zapier’s use of
24
     “Zap” and “Zaps” and the overlap with “Zapp.” Zoom’s own website currently contains
25
     instructions on how to create a Zap and integrate third party apps with Zoom through Zaps.
26

27
      COMPLAINT
28
                 Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 3 of 18




 1   (https://support.zoom.us/hc/en-us/articles/205260649-How-To-Use-Zapier) (“With Zapier, you

 2   build simple automations called Zaps that work in the background and automate your work. For

 3   example, you can create a Zap that automatically subscribes new Zoom Webinar registrants to a

 4   MailChimp list. Or create a Zap that registers a contact for a Zoom Webinar whenever a form is
     completed or a PayPal purchase is completed”).
 5
            5.      Following the worldwide Covid-19 pandemic, and the dramatic shift from in-
 6
     person communications to remote working and distanced interactions, Zoom has risen to much
 7
     greater visibility. Zoom recently completed an initial public offering, grew significantly, and is
 8
     now attempting to expand its business into new areas.
 9
            6.      Specifically, Zoom went public on April 19, 2019 at $36.00 per share and closed
10
     that day at approximately $62.00 per share. As of Friday, October 23, 2020 Zoom shares had
11
     rocketed to a closing price of $511.52 with an astronomical 653.28 price to earnings (P/E) ratio.
12
     This sky-high P/E ratio requires an extremely high growth rate to justify the current stock price
13
     and Zoom needs “to continue introducing new products” to grow the company’s business in new
14   areas to meet these lofty expectations.
15          7.      One of these new business areas is described by Zoom as “Apps in Zoom” –
16   “apps that you can use within the Zoom platform to help improve productivity and create more
17   engaging experiences.” These “improved productivity” and “more engaging experiences” are
18   achieved, in part, by integrating, via the Zoom platform, Zoom with third party apps, such as
19   Slack, Dropbox, Salesforce, and SurveyMonkey. Such connections and integrations between

20   third party apps, including Zoom and Slack, Dropbox, Salesforce and SurveyMonkey, are

21   Zapier’s core value and business – and have long been referred to by Zapier, Zoom, and millions

22   of other companies, users, reporters, and others as “Zaps.”

23          8.      As such, it was an immediate problem for Zapier – and for consumers – that
     Zoom, in announcing that it would be starting the new business area “Apps in Zoom” also
24
     announced that it would be calling this “Apps in Zoom” integration business: “Zapps.” To be
25
     clear, these are not Zoom apps – the Zoom app is called “Zoom.” These are not new apps Zoom
26

27
      COMPLAINT
28
                   Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 4 of 18




 1   is creating. These so-called “Zapps” are third party apps Zoom is integrating – including more

 2   than half that are already integrated with Zoom via Zaps by Zapier. Instead of calling its new

 3   integration of third-party apps “Apps in Zoom” or the “Zoom App Marketplace” (which would

 4   be industry standard), Zoom is blatantly ripping off the decade of goodwill and premier
     reputation built by Zapier for its Zaps by using the phonetically identical and alternately spelled
 5
     term “Zapps.” 1
 6
             9.      Aside from Zapier (and Zoom itself), millions of people worldwide over the past
 7
     decade have used the term “Zaps” to describe Zapier’s product and immediately associate it with
 8
     Zapier. Occasionally third parties misspell and use “Zapps” when referring to Zapier’s product.
 9
     Zoom itself has used “Zapping” (with two p’s) as a verb to describe the process of using Zapier’s
10
     product.
11
             10.     Zapier was not alone in being astonished that Zoom would blatantly steal Zapier’s
12
     trademarked name for its new business and attempt to expropriate Zapier’s goodwill, reputation,
13
     and industry leading position in the app integration business. Simply put, people are already
14   completely familiar with Zapier’s Zaps and confused by Zoom’s “Zapps.” Hundreds of tweets
15   and comments spread across the internet questioning how Zoom could use Zapier’s product
16   name and expressing confusion at Zoom’s use of “Zapps.” Some comments went so far as to ask
17   if Zoom had bought Zapier.
18           11.     Following Zoom’s announcement, the CEO of Zapier reached out to the CEO of
19   Zoom to try to resolve this outside the courts. However, Zoom’s CEO never responded. Nor did

20   anyone else from Zoom – forcing Zapier to take legal action.

21           12.     While Zoom starting a new business is, of course, permissible, it is illegal for

22   Zoom to misappropriate Zapier’s trademarks and unfairly compete by infringing on Zapier’s well

23   established usage of “Zap” and “Zaps” through naming its new business the aurally identical

     1
24    There’s little doubt that Zoom would (rightfully) sprint to court if Google or Microsoft had
     called their audio/visual communication products the aurally identical, but alternately spelled
25   “ZoomM” instead of “Meet,” and “Teams,” or if Skype brought out an aurally identical “Szoom”
     product.
26

27
         COMPLAINT
28
                     Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 5 of 18




 1   “Zapp.” Zoom is not creating or selling new apps – it is integrating third party apps. Zoom has

 2   no goodwill, no history, and no viable reason for using the term “Zapps” – other than to illegally

 3   extract value from Zapier’s trademarks, reputation, and goodwill. Even if Zoom’s business was

 4   entirely different and did not involve integrating third party apps, Zoom’s use of the aurally
     identical term “Zapps” in a new and unproven business across a widely used audio/visual
 5
     communications platform would inevitably unfairly dilute and harm Zapier’s well-respected and
 6
     time-proven market-leading business of providing app integration Zaps.
 7
             13.      Zapier seeks to enjoin Zoom from using the term “Zapp” or any other identical
 8
     sounding infringements on its trademarks and to recover damages caused by Zoom’s unfair
 9
     competition and injury caused by Zoom’s dilution of Zapier’s goodwill and reputation.
10
                                            II.     THE PARTIES
11
             14.      Plaintiff Zapier, Inc. is a Delaware corporation having its registered address in
12
     San Francisco, California.
13
             15.      Defendant Zoom Video Communications, Inc. is a Delaware corporation having
14
     its principal place of business in San Jose, California.
15
              III.     JURISDICTION, VENUE, AND INTRADISTRICT ASSIGNMENT
16
             16.      This Court has subject matter jurisdiction under 15 U.S.C. § 1121(a), 28 U.S.C.
17
     §§ 1331, 1338(a), and has jurisdiction over all related state law claims under 28 U.S.C. §
18
     1338(b), supplemental jurisdiction under 28 U.S.C. § 1367(a) and the doctrine of pendent
19
     jurisdiction.
20
             17.      Venue is proper in this district under 28 U.S.C. § 1391(b) because both Zapier
21
     and Zoom are residents of the district and a substantial part of the events giving rise to the action
22
     occurred in this district.
23
             18.      This action is assigned to the San Francisco Division because the substantial part
24
     of the events which give rise to the claim occurred in San Francisco County.
25

26

27
      COMPLAINT
28
                  Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 6 of 18




 1                                             IV.     FACTS

 2   A.     Plaintiff Zapier’s Trade Name, Service Mark, and Trademark

 3          19.     Zapier, first incorporated under the name Snapier LLC in 2011, launched its

 4   application integration product to the public in May 2012. Zapier is a technology company that

 5   creates automated workflows, allowing information between users’ web apps to move and flow

 6   automatically. Its core value and business is connecting and integrating third-party apps for its

 7   users via software links through its platform known as “Zaps.”

 8          20.     Zapier is a well-known technology company with international reach. Zapier has

 9   over seven million registered users across all 50 U.S. states and 199 countries and territories.

10          21.     Users can use Zapier to connect the applications they use every day and can

11   configure an automated information flow, called a “Zap,” between their various apps and

12   services. For example, Zapier’s service allows users to create a Zap so that the action of a

13   customer registering for a meeting on Zoom will trigger sending of a welcome email to the

14   customer as well as sending the customer data to a payment application and billing the customer
     for his/her registration fee. This Zap integrates the user’s Zoom, email, and billing applications.
15
            22.     Zapier has continuously used the term “Zap” (and the plural “Zaps”) since 2011
16
     to describe the Zapier specific workflow that a user creates to connect or trigger certain actions
17
     among different third-party apps.
18
            23.     Zapier offers integrations for over 2,900 applications, including Twitter, Google
19
     Sheets, Gmail, Facebook, Salesforce, Shopify, Dropbox, Instagram, LinkedIn and Zoom.
20
     Subscribers of Zapier’s service can create nearly endless combinations of Zaps using Zapier’s
21
     platform and technology.
22
            24.     Zapier uses the term “Zap” throughout its website and marketing materials,
23
     including on its landing page, its sign-up process, and subscriber emails. When a user signs up
24
     for a Zapier account, she is first prompted to create a Zap. Attached as Exhibit 1 are examples of
25
     Zapier’s webpage and subscriber emails.
26

27
      COMPLAINT
28
Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 7 of 18
                   Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 8 of 18




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12          25.        Zapier is an extremely popular and successful company and its integrations are

13   ubiquitous throughout the technology world – as is the association of its automated workflow

14   integrations with Zapier’s distinctive term for those integrations: “Zap.”

15          26.        Indeed, in 2015, Zoom and Zapier announced that they were integration partners,

16   using Zapier’s Zaps to increase Zoom’s user functionality through software integrations such as

17   the Zap that automatically adds Zoom webinar registrants to the Salesforce application as leads
     or the Zap that automatically adds new Eventbrite attendees or Gmail email subscribers to Zoom
18
     as webinar registrants.
19
            27.        Zoom’s own website describes its integration with Zapier and repeatedly uses
20
     Zapier’s proprietary term “Zap” to refer to Zapier’s product, including:
21
                  a.   “you build simple automations called Zaps”
22
                  b. “you can create a Zap that automatically subscribes new Zoom Webinar
23
                       registrants to a MailChimp list”
24
                  c. “Popular Zaps Using Zoom”
25
                  d. “Every Zap has a trigger app”
26

27
      COMPLAINT
28
                 Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 9 of 18




 1              e. “Follow the steps to finish creating your Zap and test your Zap”

 2   Attached as Exhibit 2 is a true and correct copy of Zoom’s “How to Use Zapier” webpage. Part

 3   of it is reproduced below:

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      COMPLAINT
28
                   Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 10 of 18




 1           28.      The term and service mark “Zap” has been featured in over 200 publications,

 2   blogs, and/or websites to refer to Zapier’s automation service. As a small sampling, Zapier and

 3   its service mark “Zap” has been recognized and written about in Forbes, Business Insider, Yahoo

 4   Finance, PCMag, Fast Company, Hacker Noon, LifeWire, and ComputerWorld. Zapier’s zap

 5   has been discussed by the press as well as users in community forums:

 6           a. “One paid Zoom account bonus is that you can post Zoom meeting links to Slack

 7                 automatically. . . Having a Pro account means you have access to the Zoom API so

 8                 you can use tools like Zapier Zap automation to get notifications for Zoom straight to

 9                 your Slack channel.” (Lifewire, March 30, 2020)

10           b. Listed as a top productivity tool for entrepreneurs by Forbes: “If you intend to save a

11                 file in Google Drive you can create a zap and upload it on Zapier.” (Forbes, January

12                 23, 2020)

13           c. Reddit user asking: “What Zapier Zap integration do you wish existed, but does not

14                 yet?” (Reddit, Jan 8, 2018)

15           29.      Thousands of third parties have discussed and millions of users have used

16   Zapier’s “Zaps” at length in the decade since Zapier started.

17           30.      Zapier’s well-known, highly respected international reputation and substantial
     goodwill in the “Zap” mark are of great value to Zapier. Zapier will continue to use the “Zap”
18
     mark in connection with its service and automation of app integrations. Zapier has spent
19
     significant funds protecting its “Zap” mark, including purchasing the domains “Zap.com” and
20
     “Zappier.com” 2 to go along with “Zapier.com. 3”
21

22
     2
23    “Zapp.com” is owned by a venerable international metalworking business founded in Germany
     by a Mr. Zapp in 1701. “Zapps.com” is owned and used by a test preparation company.
24
     3
      Zapier (which rhymes with “happier”) uses the “Zapier” spelling because it contains the term
25   “api” (short for “application programming interface”) which is a core component of Zapier’s
     application integration processes.
26

27
         COMPLAINT
28
                  Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 11 of 18




 1   B.     Zoom’s Infringing Use of the “Zap” Mark

 2          31.     After partnering with Zapier in 2015 and utilizing Zapier’s integration Zaps for

 3   years, Zoom very recently decided to internally build its own product that would integrate third-

 4   party apps into the Zoom platform.

 5          32.     On October 14, 2020, at its developer conference, Zoom announced that it was

 6   launching “Zapps” to enable third party developers to create and distribute apps in the Zoom

 7   marketplace for use and integration on Zoom. Zoom stated that “Zapps bring best of breed

 8   applications into the Zoom experience for seamless productivity and engaging experiences.”

 9   Zoom described this as “Zapps (Apps in Zoom).” Zoom also announced that it would launch its

10   “Zapp” product by the end of 2020 and that it was actively developing the business now.

11   Attached as Exhibit 3 is a true and correct copy of Zoom’s announcement of its “Zapp” product.

12          33.     Zapier’s Zaps and Zoom’s “Zapps” operate within the same market space.

13   Zapier’s Zaps connect and integrate third-party applications to help users with their workflow

14   and thus enhance productivity. Zoom’s “Zapp” integrates Zoom’s platform with third party
     applications for “seamless productivity” according to Zoom. Thus, Zoom’s “Zapp” is
15
     phonetically identical to, spelled similarly to, and competes with Zapier’s Zap.
16
            34.     The term “Zapp” is a close replica or colorable imitation of Zapier’s distinctive
17
     “Zap” mark and is confusingly similar and identical phonetically and in appearance to the “Zap”
18
     mark. The overall commercial impression conveyed by the term “Zapp” is essentially identical
19
     and confusingly similar to Zapier’s “Zap” mark.
20
            35.     Consumers instantly highlighted the similarity of Zapp with Zap and the
21
     confusing nature of the marks with comments such as:
22

23

24

25

26

27
      COMPLAINT
28
             Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 12 of 18




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     COMPLAINT
28
                  Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 13 of 18




 1          36.     Attached as Exhibit 4 are true and correct copies of some of the tweets and

 2   comments by consumers comparing the similarity and confusing nature of “Zapp” with Zap in

 3   the immediate wake of Zoom’s announcement.

 4          37.     Zoom improperly benefits from using this similar mark to tie its new and

 5   unproven product for application integration, “Zapps,” with Zap – a proven application

 6   integration product that millions use for third-party application integration, including with Zoom.

 7          38.     The use of the confusingly similar (and aurally identical) mark by Zoom has

 8   caused and will continue to cause consumers to be confused. The unauthorized and infringing

 9   use by Zoom of the “Zapp” mark will, unless enjoined, cause damage and injury to Zapier’s

10   goodwill in its long-established Zap mark.

11          39.     Zoom’s use of “Zapp” will also dilute the strong brand of Zap by blurring its

12   ownership and distinctiveness and connecting it to a new and unproven product over which

13   Zapier has no control.

14          40.     Zapier has been and will continue to be harmed and damaged as a result of the

15   infringement on its mark.
                                      FIRST CLAIM FOR RELIEF
16
                      Federal Unfair Competition and Dilution (15 U.S.C. § 1125)
17
            41.     Zapier re-alleges and incorporates each and every allegation contained in the
18
     paragraphs above with the same force and effect as if said allegations were fully set forth herein.
19
            42.     Zapier is the senior user of the “Zap” mark. The “Zap” mark is famous and
20
     distinctive and is entitled to protection against dilution by blurring or tarnishment. The Zap mark
21
     is distinctive, has been used continuously and exclusively for years throughout the United States
22
     and the world to identify the Zapier’s application integration service, Zapier has extensively and
23
     continuously advertised and publicized the Zap mark for years, and the Zap mark has a high
24
     degree of recognition among consumers and app developers.
25

26

27
      COMPLAINT
28
                   Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 14 of 18




 1          43.      Defendant Zoom commenced the use of the “Zapp” mark in commerce long after

 2   the “Zap” mark had become famous and distinctive without authorization from Zapier.

 3          44.      By using the similar and confusing “Zapp” mark in connection with its unproven

 4   app integration product, Zoom trades on the distinctive brand and recognition of the “Zap” mark

 5   which has been used for years to describe the distinctive best-in-class app integration process

 6   that Zapier provides and sells.

 7          45.      Zoom itself warns that its “new products may initially suffer from performance

 8   and quality issues.” (Zoom 10Q for period ending July 31, 2020, at p.56).

 9          46.      Thus, the use of the confusing “Zapp” term dilutes and/or is likely to dilute the

10   distinctive quality of the “Zap” mark and lessen the capacity of such mark to identify and

11   distinguish Zapier’s services. Zoom’s use of “Zapp” in connection with an unproven, untested,

12   and novel product involving app integration is also likely to tarnish the “Zap” mark and cause

13   blurring in the minds of consumers around the distinctiveness of the “Zap” integration service

14   and its exclusive association with Zapier, thereby lessening the value of the “Zap” mark as a

15   unique identifier of Zapier and its service.

16          47.      At all relevant times, Zoom had actual and direct knowledge of Zapier’s prior use

17   and ownership of the “Zap” mark. Zoom’s conduct is therefore willful and reflects Zoom’s
     intent to exploit the goodwill and strong brand recognition associated with the “Zap” mark.
18
            48.      By the acts described above, Zoom has intentionally and willfully diluted, and/or
19
     likely to dilute, the distinctive quality of the “Zap” mark in violation of the Lanham Act.
20
            49.      Zoom’s wrongful acts will continue unless enjoined by this Court.
21
            50.      Zoom’s acts have caused, and will continue to cause, irreparable injury to Zapier.
22
     Zapier has no adequate remedy at law and is thus is and will be damaged in amount not yet
23
     determined.
24

25

26

27
      COMPLAINT
28
                  Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 15 of 18




 1                                  SECOND CLAIM FOR RELIEF

 2                              Common Law Trademark Infringement

 3          51.     Zapier re-alleges and incorporates each and every allegation contained in the

 4   paragraphs above with the same force and effect as if said allegations were fully set forth herein.

 5          52.     Zapier has prior rights in the unregistered trademark and service mark “Zap.”

 6          53.     Zoom has infringed or will infringe on the “Zap” mark by using the similar and

 7   confusing term “Zapp.”

 8          54.     Zoom’s use of “Zapp” has caused confusion and is likely to cause confusion or

 9   mistake, or to deceive consumers as to the affiliation, connection or association of Zoom’s Zapp

10   with Zapier’s Zap, or as to the origin, sponsorship, or approval by Zapier of Zoom’s service and

11   commercial activities.

12          55.     Zoom’s infringing activity enables it to benefit unfairly from Zapier’s reputation
     and success, thereby giving Zoom’s new, unproven, and untested product sales, use, and
13
     commercial value it would not have otherwise.
14
            56.     Prior to Zoom’s use of the infringing mark, Zoom was aware of Zapier’s business
15
     and had actual notice of the “Zap” mark used by Zapier – including republishing such mark(s) on
16
     behalf of Zapier.
17
            57.     Zoom’s unauthorized use of the infringing mark is likely, if not certain, to deceive
18
     or to cause confusion or mistake among consumers as to the origin, sponsorship, or approval of
19
     the new “Zapp” product and/or to cause confusion or mistake as to any affiliation, connection, or
20
     association between Zapier and Zoom with respect to “Zapp,” a new and unproven product.
21
     Indeed, such instances of consumer confusion have already occurred.
22
            58.     Zoom’s infringement has been and continues to be intentional, willful, and
23
     without regard to Zapier’s rights in the “Zap” mark.
24
            59.     Upon information and belief, Zoom will gain profits by virtue of its infringement
25
     of the “Zap” mark.
26

27
      COMPLAINT
28
                  Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 16 of 18




 1          60.     Zapier will suffer irreparable harm from Zoom’s infringement insofar as its

 2   invaluable goodwill is being eroded by Zoom’s continuing infringement. Zapier has no adequate

 3   remedy at law to compensate it for the loss of business reputation, customers, market position,

 4   confusion of potential customers and app developers, and goodwill flowing from Zoom’s

 5   infringing activities. Zapier is entitled to an injunction against Zoom’s infringement of the

 6   “Zap” mark.

 7          61.     Unless enjoined, Zoom will continue its infringing conduct.

 8                                    THIRD CLAIM FOR RELIEF

 9      Unfair Business Practices (California Business and Professions Code § 17200, et seq.)

10          62.     Zapier re-alleges and incorporates each and every allegation contained in the

11   paragraphs above with the same force and effect as if said allegations were fully set forth herein.

12          63.     The acts of Zoom described above constitute unfair competition through
     unlawful, unfair, or fraudulent business practices and/or unfair, deceptive, untrue, or misleading
13
     advertising, as defined by California Business & Professions Code § 17200, et seq.
14
            64.     Zapier has valid and protectable prior rights in the “Zap” mark. The “Zap” mark
15
     does not serve any function other than to identify Zapier as the source of the product and service.
16
     The mark is inherently distinctive, and through Zapier’s long and continuous use, has come to be
17
     associated solely with Zapier.
18
            65.     Zoom’s actions are likely to cause confusion as to the source of the services
19
     offered by Zoom and is likely to cause others to be confused or mistaken into believing that there
20
     is a relationship between Zoom and Zapier with respect to the Zapp product or that the Zapp
21
     product is affiliated with or sponsored by Zapier.
22
            66.     The above-described acts and practices by Zoom are likely to mislead or deceive
23
     the general public and therefore constitute unfair competition in violation of California Business
24
     & Professions Code § 17200, et seq.
25

26

27
      COMPLAINT
28
                  Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 17 of 18




 1          67.       The above-described acts also constitute unlawful acts in violation of the Lanham

 2   Act and are therefore, unlawful acts in violation of California Business & Professions Code §

 3   17200, et seq.

 4          68.       Zoom acted willfully and intentionally in using the “Zapp” mark with full

 5   knowledge of Zapier’s prior rights in the “Zap” mark and that it could cause confusion or

 6   mistake or deceive customers into believing that there is an affiliation between Zoom and Zapier

 7   with respect to the unproven product, “Zapp.”

 8          69.       The unlawful and unfair business practices of Zoom described above present a

 9   continuing threat to, and are meant to deceive members of, the public in that Zoom will promote

10   its unproven product by wrongfully trading on the goodwill of Zapier’s “Zap” mark.

11          70.       As a direct and proximate result of these acts, Zoom will profit from the strength

12   of the “Zap” mark. Further, Zapier will be injured in fact and will lose market share, money, and

13   profits, and such harm will continue unless Zoom’s acts are enjoined by the Court. Zapier has no

14   adequate remedy at law for Zoom’s violation of Zapier’s rights.

15          71.       Zoom should be required to restore to Zapier any and all profits earned as a result

16   of its unlawful and fraudulent actions, or to provide Zapier with any other restitutionary relief as

17   the Court deems appropriate.
                                            PRAYER FOR RELIEF
18
     WHEREFORE, Zapier prays for relief as follows:
19
            1.        A temporary restraining order and orders preliminarily and permanently enjoining
20
                      Zoom and its officers, directors, agents, servants, employees, affiliates, attorneys,
21
                      and all others acting in privity or in concert with it, and its parents, subsidiaries,
22
                      divisions, successor, and assigns, from directly or indirectly infringing the “Zap”
23
                      mark, from using “Zapp” as the term for its new application integration product,
24
                      and from passing off Zapp as being associated with and/or sponsored or affiliated
25
                      with Zapier;
26

27
      COMPLAINT
28
                 Case 3:20-cv-07506 Document 3 Filed 10/26/20 Page 18 of 18




 1          2.      Actual damages suffered by Zapier as a result of Zoom’s unlawful conduct, in an

 2                  amount to be proven at trial, as well as prejudgment interest as authorized by law;

 3          3.      An accounting of Zoom’s profits;

 4          4.      A judgment trebling any damages award;
            5.      Punitive damages;
 5
            6.      Restitutionary relief, including disgorgement of wrongfully obtained profits and
 6
                    any other appropriate relief;
 7
            7.      Costs of suit and reasonable attorneys’ fees;
 8
            8.      Any other remedy to which Zapier may be entitled.
 9

10
                                      DEMAND FOR JURY TRIAL
11
            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Zapier hereby demands a
12
     trial by jury on all issues raised by the Complaint.
13

14   Dated October 26, 2020
15
                                                    _/s/ Jonathan B. Gaskin_______
                                                    KAUFHOLD GASKIN GALLAGHER LLP
16                                                  Jonathan Gaskin
                                                    Quynh Vu
17                                                  Attorneys for Plaintiff Zapier, Inc.
18

19

20

21

22

23

24

25

26

27
      COMPLAINT
28
